Order, Supreme Court, Bronx County (Harold Tompkins, J.), entered on October 4, 1988, which granted defendant Esther Morris’ motion to compel the release of certain psychiatric records maintained by Montefiore Hospital, and which struck the action from the Trial Calendar pending completion of discovery, unanimously affirmed, without costs.
In this action seeking monetary damages for physical and psychological injuries allegedly sustained by the plaintiff in a motor vehicle collision involving the defendants, the record reveals that the IAS court properly directed disclosure of psychiatric records regarding plaintiffs hospitalization in April of 1987 for an attempted suicide where plaintiff clearly waived the physician-patient privilege by affirmatively placing his psychological condition in issue in the bill of particulars. (Dillenbeck v Hess, 73 NY2d 278; Hoenig v Westphal, 52 NY2d 605.)
Nor is there merit to plaintiff’s assertion that the motion to compel should have been denied as untimely, since the record reveals that plaintiff himself delayed in providing the medical authorizations necessary for his physical examination and that the defendants first learned of his suicide attempt when plaintiff was physically examined by the defendant’s designated physician on February 1, 1989, more than eight months after the underlying action had been placed on the Trial Calendar. Concur Ellerin, J. P., Wallach, Smith and Rubin, JJ.